421 F.3d 124
STICHTING TER BEHARTIGING VAN DE BELANGEN VAN OUDAANDEELHOUDERS IN HET KAPITAAL VAN SAYBOLT INTERNATIONAL B.V. (Foundation of the Shareholders' Committee Representing the Former Shareholders of Saybolt International B.V.), Plaintiff-Appellant-Cross-Appellee,v.Philippe S.E. SCHREIBER, et al., Defendants-Third-Party-Plaintiffs-Appellees-Cross-Appellants.
Docket No. 03-9066.
Docket No. 03-9116.
Docket No. 03-9120.
United States Court of Appeals, Second Circuit.
Argued: September 9, 2004.
Decided: August 26, 2005.

Norris D. Wolff Esq., Kleinberg Kaplan Wolff & Cohen, New York, NY, for Plaintiff-Appellant-Cross-Appellee.
David N. Ellenhorn Esq., Proskauer Rose, John S. Siffert Esq., Lankler Siffert & Wohl, LLP, New York, NY, for Defendants-Third-Party-Plaintiffs-Appellees-Cross-Appellants.
Before: CALABRESI, SACK, and RAGGI, Circuit Judges.
PER CURIAM.


1
In Stichting Ter Behartiging Van De Belangen Van Oudaandeelhouders in Het Kapitaal Van Saybolt International B.V. (Foundation of the Shareholders' Committee Representing the Former Shareholders of Saybolt International B.V.) v. Schreiber, et al., 407 F.3d 34 (2d Cir.2005), issued on May 3, 2005, we certified to the New York Court of Appeals the following questions:


2
1) Does New Jersey or New York law apply to the question of whether the assignment of a legal malpractice claim in this case is valid?


3
2) Did an apparent authority relationship exist between Schreiber and Walter, Conston for purposes of Schreiber's representation of Saybolt NA and Saybolt, Inc.?


4
Stichting, 407 F.3d at 58.


5
On August 12, 2005, the parties submitted a stipulation to withdraw their appeal with prejudice, based on settlement of the case. Accordingly, we instruct the Clerk of Court to request the New York Court of Appeals to withdraw the questions certified.